Citation Nr: 1604403	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  09-36 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a gastroesophageal disorder, claimed as gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial disability rating in excess of 30 percent for impairment of rectal sphincter control.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1997 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the issue on appeal.  Jurisdiction now lies with the Atlanta, Georgia RO.  

The Board remanded the instant claim in November 2013.  In March 2014, the Board denied service connection for a gastroesophageal disorder to include as secondary to service-connected disability.  The Veteran appealed this matter to the United States Court of Appeals for Veterans Claims (Court).  An April 2015 Memorandum Decision of the Court vacated the March 2014 Board decision.  Consistent with the Memorandum Decision and the Court's Order, the Board again remanded this case in September 2015 for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial disability rating in excess of 30 percent for impairment of rectal sphincter control is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's gastroesophageal disorder was not present in service or until many years thereafter and is not related to service, an incident of service, or to the Veteran's service-connected disabilities or medications taken to control the symptoms of any service-connected disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a gastroesophageal disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b) (2015).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in July 2008 that informed the Veteran of the evidence necessary to establish entitlement to service connection.  It also informed him of the information that he should provide, and VA's duty to assist in obtaining evidence for his claim.  The letter met the notification requirements set out for claims for service connection.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's available records and lay statements have been obtained, and the Veteran was provided a VA examination in March 2011 and VA medical opinions in December 2013 and October 2015.

The VA examination and opinions for the Veteran's gastroesophageal disorder are adequate.  The examiners used their expertise to draw conclusions from the totality of the evidence, and the reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales on the Veteran's claimed disabilities.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).
 
This claim was remanded by the Board for additional development in September 2015.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA has requested new records and provided the Veteran with a new examination pertaining to his gastroesophageal disorder.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995); El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Contentions and Factual Background

The Veteran asserts that his GERD is caused by the pain medications for his service-connected degenerative disc disease.  He alternatively maintains that his gastroesophageal disorder had its onset in service.  In support, in an August 2013 statement by his representative, the Veteran contends that "that fact [the existence of GERD] is recorded in the Claimant's June 8, 1998, service medical record."  This contention is also not supported by the record.  Service treatment records indicate that the Veteran was seen in June 1998, August 1998, October 1998, March 1999, and June 1999 with varying gastrointestinal symptoms including nausea, vomiting, and diarrhea.  Diagnoses of gastroenteritis and gastritis were rendered.  No continuing pathology was otherwise noted in service.  No mention of GERD is made in any service treatment record.  The June 1998 record mentioned in the Veteran's representative's statement shows that the Veteran came for medical care for stomach pain and was diagnosed with diarrhea.  The record does not mention GERD in any way.

In August 2007, the Veteran was diagnosed by a private doctor with GERD.  In a March 2011 VA examination (and May 2011 addendum,) a VA examiner assessed the Veteran with GERD, and found a normal esophageal mucosal pattern with no evidence of a hiatal hernia, gastroesophageal reflux, or ulcers.  The examiner went on to opine that the Veteran's GERD was less likely than not caused by or related to service, or caused or aggravated by medications taken for the Veteran's other service-connected disabilities.

In a December 2013 VA medical opinion, a VA staff physician stated that in service the Veteran was treated for an acute, transient intestinal condition with no association with GERD, that the Veteran's first diagnosis of reflux was seven years after his active service, and therefore that it was less likely than not that the Veteran's GERD was caused by or related to service.  The physician then stated that there was no objective evidence in the medical records to support an aggravation of GERD related to the medications the Veteran was taking for his service connected degenerative disc disease, based on the fact that examinations of the Veteran showed no characteristic symptoms.

An October 2015 VA medical opinion stated that the service treatment records the Veteran pointed to as evidence of GERD in service did not contain a diagnosis of GERD, did not show any of the characteristic symptoms of GERD, and the diagnoses given were not for conditions which are precursors to GERD or reflux disease.  The examiner opined that therefore the Veteran's in-service problems were not manifestations of his current GERD.  The examiner additionally noted that the Veteran does not have a chronic gastroesophageal disorder incurred or aggravated by a service connected disability, including medication taken for his back disorder.

Analysis

The Veteran has been diagnosed with GERD.  Further, during service, he had several episodes of gastrointestinal issues.  The preponderance of the lay and medical evidence, however, shows that it is not at least as likely as not that there is a nexus between the in-service event and the Veteran's disability.  

The only evidence that support a connection between the Veteran's in-service gastrointestinal issues and his gastroesophageal disorder are his lay statements.  Establishing a connection between in-service bouts of diarrhea, stomach pain, and vomiting and a current diagnosis of GERD is a complex medical determination, and not susceptible to lay evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The same is true for the Veteran's assertion that his GERD is secondary to the medication which he takes for his degenerative disc disease.

The record contains three medical opinions addressing the etiology of the Veteran's GERD.  In all cases, the examiners reviewed the Veterans' claims file and described the Veteran's relevant medical history, including relevant events pertaining to his gastroesophageal disorder and tests that had previously been performed on him.  They came to conclusions supported by clear reasoning and evidence.  In all three cases, the doctors found both that the Veteran's gastroesophageal disorder was not of service origin, and that it was not caused or aggravated by medications taken for his service connected degenerative disc disease.

Finally, the October 2015 medical examiner stated that the Veteran's GERD was not secondary to any other service-connected disability.  The Veteran has made no arguments pertaining to service connection secondary to other service-connected disabilities, and the Board notes that the Court stated in its April 2015 Memorandum Decision that it ". . .will therefore not disturb the Board's finding that [the Veteran]'s gastroesophageal disability is not secondarily service-connected."  The Board finds that based on the evidence of record, service connection for the Veteran's GERD secondary to other service-connected disabilities is not warranted.

Weighing the evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that it is not at least as likely as not that there is a nexus between the Veteran's current gastroesophageal disorder and any in-service incurrence or service-connected disability.  The Veteran's appeal of the issue of entitlement to service connection for a gastroesophageal disorder is denied.


ORDER

Service connection for a gastroesophageal disorder is denied.


REMAND

In August 2014, the Veteran timely filed a Notice of Disagreement with the RO's July 2014 grant a 30 percent rating for his impairment of rectal sphincter control.  To date, the RO has not issued a statement of the case as to that issue.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the Veteran an SOC regarding the issue of entitlement to an initial disability rating in excess of 30 percent for impairment of rectal sphincter control.  If the Veteran files a timely substantive appeal this issue should the issue be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


